Citation Nr: 1524748	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 10 percent evaluation effective February 9, 2009.  The Veteran appeals for a higher initial evaluation.

During the pendency of the appeal, the RO issued an April 2014 rating decision granting an increased evaluation of 30 percent for PTSD effective February 9, 2009.  There is no indication in the record that the Veteran received notification of the April 2014 rating decision.  In May 2014, the RO, subsequently, issued a corrected rating decision coding sheet stating that the 30 percent evaluation for PTSD was erroneous and was being corrected.  The Board notes that there appears to be confusion as to the correct evaluation for the Veteran's PTSD.  However, as the Board has decided to grant an initial evaluation of 70 percent for the Veteran's PTSD, there will be no prejudice to the Veteran.  

In a February 2015 correspondence, the Veteran withdrew his request for a Board hearing.  

The Veteran had previously filed a claim for a total disability evaluation based on individual unemployability (TDIU), which was most recently denied in an April 2014 rating decision.  The Board finds that since that rating decision, the record has not raise the issue of a TDIU, therefore Rice is not implicated.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files reveal additional VA treatment records dated through April 2014, which have been considered by the RO in the April 2014 supplemental statement of the case.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD is most appropriately characterized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent a VA psychiatric examination in December 2009.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claims.

II.  Higher Initial Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's PTSD has been currently evaluated as 10 percent disabling, effective February 9, 2009, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning. Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Scores of 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

At a December 2009 VA examination, the Veteran reported his in-service combat-related stressors, his current mental health symptomatology and his current psychosocial status.  Upon objective evaluation, the December 2009 VA examiner found that the Veteran was cooperative, but irritable toward the examiner; appeared clean and able to maintain personal hygiene; had a hesitant speech, constricted affect, and agitated and depressed mood; was oriented to person, place, and time; had a circumstantial thought process and preoccupied thought content with ruminations; was easily distracted; had normal memory; had poor impulse control, but was not physically violent (i.e., lost his temper with his girlfriend, causing her to cry, when she spent the remainder of his money from groceries on small items, such as nail polish and magazines); understood the outcome of his behavior; displayed inappropriate behavior (i.e., got irritable and excessively angry from small slights, such as problems fixing car and retaliating onto inanimate objects); had no delusions, hallucinations, or obsessive or ritualistic behavior; and denied suicidal or homicidal thoughts.  The VA examiner diagnosed the Veteran with acute onset, now chronic, PTSD, assigned a GAF score of 50 and found that the Veteran's PTSD had signs and symptoms which resulted in deficiencies in judgment (i.e., frequent episodes of anger and irritability leading to intrusive thoughts of Iraq and/or destruction or property), thinking (i.e., inability to concentrate and maintain attention and episodes of excessive anger), family relations (i.e., feeling estranged and detached), mood (i.e, episodes of depression or remorse about incidents of Iraq or following angry outbursts, such as with his girlfriend) or school (i.e., inability to concentrate or maintain attention which was often precipitated by intrusive thoughts of Iraq).  

From January 2010 to April 2014, the Veteran's VA treatment records reflect continuous treatment for his PTSD symptoms as well as an opioid dependence.  The Veteran reported that his narcotic use began during service to treat pain and then elevated beyond prescriptions to the use of illicit drugs following his discharge from service.  See September 2010 VA treatment record.  He obtained inpatient opiate dependence treatment in August 2010 and November 2012.  See October 2010 and December 2012 VA treatment records.  The Veteran continued to report varying symptoms of depression, nightmares, flashbacks, difficulty sleeping, changes in appetite and weight, poor motivation and concentration, low energy, lack of interest in previous enjoyed activities, anxiety, mood swings, irritability, anger, hypervigilance, avoidance of crowds or other situations associated with the war.  See July 2010, August 2010, March 2011, June 2011, July 2011, November 2012 January 2013, and February 2014 VA treatment records.  He consistently denied suicidal or homicidal ideation.  Id.  The Veteran expressed some improvement and stability in some of his mental health symptoms with medications.  See May 2011, July 2012, March 2013, and June 2013 VA treatment records.  

Throughout this period, the Veteran's GAF scores ranged from 30 to 60.  See July 2010, October 2010, November 2012 and December 2012 VA treatment records.  The lowest GAF scores occurred mostly during his attempts to detox and his inpatient treatment for drug abuse.  Most GAF scores ranged from 50 to 60 during his regular outpatient treatment.  See January 2010, May 2010, August 2010, September 2010, December 2010, March 2011, April 2011, June 2011, October 2011, February 2012, April 2012, October 2012, March 2013, and September 2013 VA treatment records.  

The Veteran's VA treatment records also document that the Veteran had an unstable housing situation, remained unemployed, and had social repercussions from two drug convictions.  He had moved in with his girlfriend until they broke up and then he moved back in with his parents.  See December 2010,  March 2011, and November 2012 VA treatment records.  The Veteran also lived temporarily with friends.  See March 2013 VA treatment record.  Because the Veteran lost his driver's license following two driving under the influence (DUI) convictions in 2010, his mother had to drive him to appointments.  He was reportedly frustrated that he was unable to move out of his parents' house and into his own apartment.  See June 2011, November 2012, and February 2014 VA treatment records.  He had enrolled in barber training school to start his own business.  See April 2012 VA treatment record.  Financial and transportation problems kept the Veteran from consistently attending barber school.  See July 2012, November 2012, March 2013, June 2013, and February 2014 VA treatment records.  There was no record of him having completed his training or obtaining employment.  Id.  When the Veteran was able to attend school, his mood had improved and he was able to maintain his sobriety.  See March 2013 VA treatment record.  

A December 2013 statement from the Veteran's VA treating physician opines that the Veteran was not suitable for a desk job due to severe anxiety, PTSD, and an inability to use his hands on a computer due to an in-service crushed hand injury.  

Based on a careful review of all of the evidence, the Board finds that, throughout the appeal period, the Veteran's service-connected PTSD is most appropriately characterized by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds significant that the December 2009 VA examiner explicitly identified examples of how the Veteran's PTSD symptoms had impacted his judgment, thinking, family relations, school, and mood.  Since the December 2009 VA examination, the Veteran regularly attended his mental health treatment and consistently reported his difficulty sleeping, nightmares, flashbacks, irritability, anger, hypervigilance, exaggerated startle response and lack of interest and motivation.  The Veteran's GAF scores reflect moderate to severe symptoms.  In addition, the Veteran continued to experience problems with completing school, maintaining a stable housing situation, and remaining abstinent from drugs, which resulted in two DUI convictions.  The record does not reflect that the Veteran's occupational and social functioning has demonstrated any significant improvement since his December 2009 VA examination.  Indeed, the Veteran's VA treating physician opined that he could not perform sedentary work due in part to his severe anxiety and PTSD symptoms.  Therefore, as the frequency, severity, and duration of the Veteran's symptoms and their resulting functional impact have remained essentially the same throughout the appeal period, the Board concludes that the Veteran's PTSD is 70 percent disabling.

The Board finds that a 100 percent evaluation for the Veteran's PTSD is not warranted as his PTSD does not reflect total social and occupational impairment.  Although the Veteran has demonstrated inappropriate reactions to insignificant events, he has not been physically violent toward others.  Indeed, the Veteran has expressed remorse with the effect of his behavior.  The record shows that the Veteran has remained unemployed during this period, however, it also reflects his desire to continue his training to obtain employment.  Furthermore, the Veteran has said that attending school has improved his mood.  As the evidence does not reflect that the Veteran's symptom are of such frequency, severity and duration as described in the 100 percent rating criteria, the Board concludes that a higher evaluation is not warranted.  

The Board also finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's PTSD was more or less severe during the appeal period than is otherwise discussed above.

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by symptoms of depression, anger, difficulty sleeping, nightmares, flashbacks, exaggerated startle response, hypervigilance, poor impulse control, feelings of detachment, and lack of motivation.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial 70 percent evaluation, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  




______________________________________________
JONATHAN. B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


